DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 05/13/2022 is/are being considered by the examiner.
Claims 1-20 are pending:
Claims 8, 12, 13, 17, 19 are withdrawn
Claims 1-7, 9-11, 14-16, 18, 20 are examined on the merits


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are partially persuasive.  Some of the specification objections of record has been withdrawn, please see section below for details.

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejection by Schilling (US 8,191,352) and Quinones (US 5,472,313) have been fully considered.
Applicant asserts, page 9-10, that Schilling and Quinones fail to disclose the subject matter of claim 1 by way of a piecemeal analysis of what is in each of the references separately followed by conclusory assertion that one of the references fails to show a claimed feature.
The office respectfully indicates that; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts, page 10, that since Quinones fails to provide explicit reference characters and discussion regarding the features relied upon in the rejection of record that one of ordinary skill in the art would then have no idea as to what Quinones is disclosing.
The office respectfully disagrees. While the office agrees that the specification of Quinones does not have an explicit discussion regarding the relied upon features disclosed in Fig5, the office notes that a reference is available for all that it fairly discloses to one of ordinary skill in the art (MPEP 804.III) and that Fig5 discloses to one of ordinary skill in the art the features indicated and relied upon in the rejection of record.
Applicant asserts, page 11-12, that a simple substitution of one known in the art element for another known in the art element to obtain a predictable result is not a valid reason to combine references and applicant asserts that the only proper way to combine references is a reason that “must be based on factual findings that are drawn from the reference themselves.”
The office respectfully disagrees. A simple substitution of one known in the art element for another known in the art element to obtain a predictable result is a valid reason to combine references, as detailed by KSR’s “Exemplary Rationales” B. Applicant’s noted preferred reason to combine references is a separate, but also valid, reason to combine references, as detailed by KSR’s “Exemplary Rationales” G.


Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

The disclosure is objected to because of the following informalities:
Update the specification to account for the amendment to the drawings. The office notes that this at least includes:
Update discussion regarding tip/root structure
Include updated reference characters
Para105
Typo in paragraph number indication
Fig 7 does not contain an inner platform 900
Appropriate correction is required.


Drawings
The drawings are objected to because
Following reference characters are missing in the specification:
210, 410, 1010, 1110
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1, “the outer rotor comprising: … each comprising a blade terminating at a tip in an outer platform, and the blade further terminating at a root in an inner platform,”. Please correct in accordance with the corresponding discussion in the drawing objection section in the prior office action.
For the application of art, the office will read the cited limitations based upon Fig2, as one of ordinary skill in the art would understand the instant issue to be a matter of a typographical error of using inner rotor terms in the context of the outer rotor.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 4
L2 remove comma between “ledge, supporting” to improve clarity and to match style of L1-2
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 9-11, 14-16, 18, 20, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 8,191,352) in view of Quinones (US 5,472,313)
Claim 1
Schilling discloses:
“A turbine engine (Fig1) comprising: 
an inner rotor (Fig2, inner rotor of inner drum 78) having a longitudinal axis (axis 8); and 
an outer rotor (Fig2, outer rotor of outer drum 68) circumscribing at least a portion of the inner rotor and rotatable about the longitudinal axis (best seen Fig2), the outer rotor comprising: 
a drum (outer drum 68), and 
a plurality of circumferentially arranged blade assemblies (blade rows 70) each comprising a blade terminating at a tip in an outer platform (blade 70 with outer platform of blade 70), the blade further terminating at a root in an inner platform (blade 70 with outer platform of blade 70), with the outer platforms collectively defining an outer band secured to the drum (best seen Fig2), the inner platforms collectively forming an inner band (best seen Fig2), …”
Schilling further teaches (Fig2) a schematic abradable finger seal arrangement radially inwards of the inner platform of blade 70, however Schilling is silent to the inner platform of blade assembly 70 having a box beam cross section.
Quinones teaches (Fig1,2,5, best seen Fig5) that it is known in the art of gas turbine engines box beam abradable finger seal arrangement for the inner platform for a radially inward extending airfoil.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the abradable finger seal arrangement of Schilling to use the abradable finger seal arrangement of Quinones as such a modification would be a simple substitution of one known in the art abradable finger seal arrangement for the inner platform for a radially inward extending airfoil for another known in the art abradable finger seal arrangement for the inner platform for a radially inward extending airfoil.

Annotated Fig5

    PNG
    media_image1.png
    533
    693
    media_image1.png
    Greyscale

Claim 2
The combination of Schilling and Quinones discloses: “The turbine engine of claim 1 further comprising an abradable element carried by each inner platform (Quinones: Fig5, abradable honeycomb radially outwards of seal teeth 134, corresponding to honeycomb 226 seen in Fig9).”
Claim 3
The combination of Schilling and Quinones discloses: “The turbine engine of claim 2 wherein each inner platform comprises a seat for the abradable element (Quinones: best seen Fig5).”
Claim 4
The combination of Schilling and Quinones discloses: “The turbine engine of claim 3 wherein each inner platform has an upper ledge supporting the blade (Quinones: best seen Fig5), and a lower ledge, supporting the abradable element spaced from and connected to upper ledge (Quinones: best seen Fig5).”
Claim 5
The combination of Schilling and Quinones discloses: “The turbine engine of claim 1 wherein each inner platform further comprises a double-tail trailing edge (Quinones: best seen Fig5), wherein the double-tail trailing edge comprises first and second spaced fingers defining a buffer cavity (Quinones: best seen Fig5).”
Claim 6
The combination of Schilling and Quinones discloses: “The turbine engine of claim 5 wherein the first spaced finger is defined by a trailing edge portion of the inner platform (Quinones: best seen Fig5).”
Claim 7
The combination of Schilling and Quinones discloses: “The turbine engine of claim 6 wherein the second spaced finger extends away from the trailing edge portion (Quinones: best seen Fig5).”
Claim 9
The combination of Schilling and Quinones discloses: “The turbine engine of claim 5 wherein each inner platform comprises a leading edge finger (Quinones: best seen Fig5).”
Claim 10
The combination of Schilling and Quinones discloses: “The turbine engine of claim 9 wherein the leading edge finger has radially inward curve (Quinones: best seen Fig5).”
Claim 11
The combination of Schilling and Quinones discloses: “The turbine engine of claim 10 wherein each inner platform comprises a connecting portion connecting the first spaced finger and the leading edge finger (Quinones: best seen Fig5).”
Claim 14
The combination of Schilling and Quinones discloses: “The turbine engine of claim 1 wherein the box beam cross section has upper and lower ledges (Quinones: best seen Fig5) with a connecting rib to at least partially define a box (Quinones: best seen Fig5).”
Claim 15
The combination of Schilling and Quinones discloses: “The turbine engine of claim 14 wherein the upper ledge and the lower ledge merge to define a leading edge (Quinones: best seen Fig5, upper ledge and lower ledge merge on left side of figure to define leading edge).”
Claim 16
The combination of Schilling and Quinones discloses: “The turbine engine of claim 15 wherein the upper ledge and the lower ledge diverge to define the double-tail trailing edge (Quinones: best seen Fig5, upper ledge and lower ledge diverge on right side of figure to define first and second fingers due to the location of the rib).”
Claim 18
The combination of Schilling and Quinones discloses: “The turbine engine of claim 16 wherein the lower ledge further includes an abradable element that is stepped (Quinones: best seen Fig5).”
Claim 20
The combination of Schilling and Quinones discloses: “The turbine engine of claim 14 further comprising an abradable element mounted to the lower ledge (Quinones: best seen Fig5).”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                       
/Ninh H. Nguyen/Primary Examiner, Art Unit 3745